U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM F-X APPOINTMENT OF AGENT FOR SERVICE OF PROCESS AND UNDERTAKING A.Name of issuer or person filing ("Filer"): KIRIN HOLDINGS COMPANY, LIMITED B.This is [check one]: [X] an original filing for the Filer. [] an amended filing for the Filer. Check the following box if you are filing this Form F-X in paper in accordance with Regulation S-T Rule 101(b)(9): [] C.Identify the filing in conjunction with which this form is being filed: Name of registrant: KIRIN HOLDINGS COMPANY, LIMITED Form type: Exchange Offering Notification on Form CB File number (if known): Filed by: KIRIN HOLDINGS COMPANY, LIMITED Date filed (if filed concurrently, so indicate): August 27, 2010 (concurrent with filing of Form CB) D.The Filer is incorporated or organized under the laws of Japan and has its principal place of business at 10-1 Shinkawa 2-chome, Chuo-ku Tokyo, Japan Telephone:+81-3-5540-3424 E.The Filer designates and appoints Kirin Brewery of America LLC (the "Agent"), located at: 21241 South Western Avenue, Suite 110 Torrance, CA 90501 Telephone:(310) 381-3040 as the agent of the Filer upon whom may be served any process, pleadings, subpoenas, or other papers in: (a)Any investigation or administrative proceeding conducted by the Securities and Exchange Commission ("Commission"); and (b)Any civil suit or action brought against the Filer or to which the Filer has been joined as defendant or respondent, in any appropriate court in any place subject to the jurisdiction of any State or of the United States, or of any of its territories or possessions or of the District of Columbia, where the investiga­tion, proceeding or cause of action arises out of or relates to or concerns any offering made or purported to be made in connection with the securities described on Form CB as filed within the Commission on August 27, 2010, or any purchases or sales of any security in connection therewith.The Filer stipulates and agrees that any such civil suit or action or administrative proceeding may be commenced by the service of process upon, and that service of an administrative subpoena shall be effected by service upon, such agent for service of process, and that the service as aforesaid shall be taken and held in all courts and administrative tribunals to be valid and binding as if personal service thereof had been made. F.The Filer stipulates and agrees to appoint a successor agent for service of process and file an amended Form F-X if the Filer discharges the Agent or the Agent is unwilling or unable to accept service on behalf of the Filer at any time until six years have elapsed following the effective date of the latest amendment to the Form CB with which this Form F-X is concurrently being filed.The Filer further undertakes to advise the Commission promptly of any change to the Agent's name or address during such period by amendment of this Form, referencing the file number of the relevant form in conjunction with which the amendment is being filed. G.The Filer undertakes to make available, in person or by telephone, representatives to respond to inquiries made by the Commission staff, and to furnish promptly, when requested to do so by the Commission staff, information relating to the Form CB, the securities to which the Form CB relates; and the transactions in such securities. The Filer certifies that it has duly caused this power of attorney, consent, stipulation and agreement to be signed on its behalf by the undersigned, thereunto duly authorized, in Tokyo, Japan, this 27th day of August, 2010. Filer: Kirin Holdings Company, Limited By: /s/ Ryoichi Yonemura Name: Ryoichi Yonemura Title: General Manager Strategic Planning Department This statement has been signed by the following person in the capacity indicated on August 27, 2010. KIRIN BREWERY OF AMERICA LLC as Agent for Service of Process for Kirin Holdings Company, Limited By: /s/ Randy Higa Name: Randy Higa Title: President POWER OF ATTORNEY KNOW ALL BY THESE PRESENTS, that the undersigned KIRIN HOLDINGS COMPANY, LIMITED, a Japanese corporation, having its principal place of business at 10-1 Shinkawa 2-chome, Chuo-ku Tokyo, Japan, hereby constitutes and appoints Mr. Ryoichi Yonemura, who is currently the General Manager of the Strategic Planning Department of Kirin Holdings Company, Limited, as lawful attorney-in-fact, solely for the following purposes, and hereby confers upon such attorney-in-fact full power and authority to perform each and all of the following acts in the name of and on behalf of the undersigned. (1)To prepare, execute and file with the United States Securities and Exchange Commission any Form CB, Form F-X, and any amendments to any Form CB or Form F-X; and (2)To take any other action of any type whatsoever in connection with the foregoing which, in the opinion of such attorney-in-fact, may be of benefit to, in the best interest of, or legally required by, the undersigned, it being understood that the documents executed by such attorney-in-fact on behalf of the undersigned pursuant to this Power of Attorney shall be in such form and shall contain such terms and conditions as such attorney-in-fact may approve in such attorney-in-fact’s discretion. The undersigned hereby grants to the attorney-in-fact full power and authority to do and perform any and every act and thing whatsoever requisite, necessary, or proper to be done in the exercise of any of the rights and powers herein granted, as fully to all intents and purposes as the undersigned might or could do if personally present, with full power of substitution or revocation, hereby ratifying and confirming all that such attorney-in-fact, or such attorney-in-fact’s substitute or substitutes, shall lawfully do or cause to be done by virtue of this Power of Attorney and the rights and powers herein granted. [signature page follows] IN WITNESS WHEREOF, the undersigned has caused this Power of Attorney to be executed as of this 26th day of August, 2010. KIRIN HOLDINGS COMPANY, LIMITED a Japanese corporation By: /s/ Senji Miyake Name: Senji Miyake Title: President and CEO
